UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7495



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GREGORY HINTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-00-180)


Submitted:   January 14, 2005             Decided:   January 31, 2005


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Gregory Hinton, Appellant Pro Se. Kathleen M. Kahoe, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gregory Hinton, a federal inmate, appeals the district

court’s denials of his Fed. R. Civ. P. 60(b) motion, his motion for

reconsideration, his motion for certificate of appealability, his

motion to reopen time to appeal, his motion for clarification, and

his motion to proceed in forma pauperis.          After a thorough review

of   the   record,   we   affirm   in    part,   deny   a   certificate   of

appealability and dismiss in part, and grant leave to proceed in

forma pauperis on appeal.

            In 2000, Hinton was convicted of bank robbery and use of

a firearm in the commission of a violent felony.            He was sentenced

to consecutive terms of life and eighty-four months in prison. His

convictions and sentences were affirmed on appeal.            In April 2003,

Hinton filed a motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255 (2000), which was denied for failing

to raise any constitutional violations.             This court denied a

certificate of appealability and dismissed the appeal of that

order.     Hinton then filed a Fed. R. Civ. P. 60(b) motion in which

he argued that the district court improperly denied his certificate

of appealability while simultaneously dismissing his § 2255 appeal.

He further argued that his trial counsel was ineffective.                 The

district court denied Hinton’s motion, holding that it was proper

for his certificate of appealability and § 2255 appeal to be

addressed    simultaneously.       The   court   also   dismissed   Hinton’s


                                   - 2 -
ineffective assistance claim, finding it was in effect a successive

§ 2255 application and thus the court was without jurisdiction to

consider it.    The court’s order was entered on June 21, 2004.

            Hinton next filed a motion seeking to reopen the time to

appeal, arguing that he received notice of the court’s order too

late to file motions pursuant to Fed. R. Civ. P. 52(b) and 59(e),

both of which have ten-day limitations periods.     Without waiting

for the court to rule on his motion, Hinton filed a motion for

reconsideration, which he described as arising pursuant to Rules

52(b) and 59(e).     The motion for reconsideration was summarily

denied without comment by order entered on August 23, 2004, while

the motion to reopen time to appeal was denied on September 15,

2004.     Hinton next filed a motion for clarification in which he

sought to ascertain whether the district court had, in fact,

considered his 52(b) and 59(e) motion timely. This motion was also

denied.    Finally, the district court denied Hinton’s motions for a

certificate of appealability and to proceed in forma pauperis by

order entered on September 30, 2004.

            Hinton filed his first notice of appeal on September 2,

2004, in which he appealed the district court’s denial of his Rule

60(b) motion and his motion for reconsideration.       Hinton later

filed an informal brief in this Court in which he sought to appeal

the district court’s denial of his motion to reopen time to appeal,




                                - 3 -
his   motion     for   clarification,      his   motion   for    certificate     of

appealability, and his motion to proceed in forma pauperis.

            Under Fed. R. App. P. 4(a)(1)(B), when the United States

is a party, a notice of appeal must be filed within sixty days

after the judgment or order appealed from is entered. Judgment was

entered on Hinton’s Rule 60(b) motion on June 21, 2004, giving him

until August 21, 2004 to appeal.           Hinton did not file his notice of

appeal until September 2, 2004.            Accordingly, we dismiss Hinton’s

appeal of the district court’s denial of his 60(b) motion as

untimely.

            As    to   his   appeal   of   the   denial   of    his    motion   for

reconsideration, Hinton must meet the requirements for the issuance

of a certificate of appealability before this Court may review the

district court’s order denying reconsideration.                       See Reid v.

Angelone, 369 F.3d 363, 367-70 (4th Cir. 2004).                 A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings were also either debatable

or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

Hinton has not made the requisite showing.            Accordingly, we deny a

certificate of appealability and dismiss as to this aspect of

Hinton’s appeal.


                                      - 4 -
           Hinton filed his motion to reopen time to appeal pursuant

to Fed. R. App. P. 4(a)(6).     Under this rule, the district court

may reopen the time to file an appeal for a period of fourteen days

if three conditions are met:    (1) the motion is filed within 180

days after the judgment is entered or within seven days after the

moving party receives notice of the entry; (2) the court finds that

the moving party was entitled to a notice of the entry of the

judgment sought to be appealed, but did not receive it within

twenty-one days of entry; and (3) the court finds that no party

would be prejudiced.    See Fed. R. App. P. 4(a)(6).     By his own

admission, Hinton received notice of the court’s entry of judgment

on June 29, 2004, eight days after the judgment was entered.   Thus,

Hinton cannot satisfy the second requirement of Rule 4(a)(6).

Accordingly, we affirm the district court’s denial of Hinton’s

motion to reopen time to appeal.

           Hinton’s motion for clarification requests an explanation

for what Hinton believes to be the court’s apparent denial of his

motion for reconsideration on the merits, while denying his motion

for time to reopen appeal.     Hinton requests a statement from the

court as to whether it deemed his motion for reconsideration

timely.   There is no procedural vehicle to obtain clarification of

the district court’s order.    We dismiss this aspect of the appeal

as frivolous.




                                - 5 -
          In summary, we:     (1) dismiss Hinton’s appeal of the

district court’s denial of his Rule 60(b) motion as untimely;

(2) deny a certificate of appealability and dismiss Hinton’s appeal

of the district court’s denial of his motion for reconsideration;

(3) affirm the district court’s denial of Hinton’s motion to reopen

time to appeal; (4) dismiss Hinton’s appeal of the district court’s

denial of his motion for clarification; and (5) grant leave to

proceed in forma pauperis on appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                               - 6 -